Citation Nr: 0108061	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945.  

The veteran married the appellant in June 1956 and died in 
February 1970.  At the time of his death, service connection 
was in effect for residuals of a healed simple fracture of 
the second metatarsal of the right foot.  The appellant 
claims that she is the surviving spouse of the veteran.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for cause of the veteran's death.  

The disabled adult son of the appellant and the veteran has 
been in receipt of a nonservice-connected death pension since 
January 1978.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in July 1987 and notified the 
appellant of that decision by letter; she did not appeal.  

2.  Evidence received since the July 1987 decision includes a 
lay statement that over 30 years of medical records, which 
have not been obtained for the record, show treatment for 
varicose veins that contributed to the veteran's death. 



CONCLUSIONS OF LAW

1.  The July 1987 decision that denied entitlement to service 
connection for cause of the veteran's death is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the July 1987 decision is new 
and material evidence; the claim of entitlement to service 
connection for cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied entitlement to service connection for 
cause of the veteran's death in July 1987, and the appellant 
did not appeal.  She did file applications to reopen the 
claim in May 1999 and October 1999.  The RO denied reopening 
the claim in March 2000, and this time, the appellant 
perfected a timely appeal.  

At the time of the July 1987 decision, the RO considered the 
evidence, which included service department records, service 
medical records, and post-service VA medical records.  
Service department records show no overseas service or 
indication of combat.  Service medical records show that the 
veteran had no disqualifying abnormalities at the August 1943 
induction examination and that a separation examination was 
not on file.  In 1944, he was treated for a fracture of the 
second metatarsal and sprain of the right foot, incurred 
while marching, and for acute cellulitis of the middle right 
thigh, which cause was undetermined.  He was treated for a 
severe contusion of the right hand in May 1945 and observed 
for determination of the gastrointestinal tract in August 
1945.  Post service VA medical records show that the veteran 
was treated for appendicitis in May 1946 and that he 
underwent an appendectomy in October 1946.  He was 
hospitalized from January 1966 to March 1966 for treatment of 
a bimalleolar fracture of the right ankle.  Diagnoses from 
November 1949 to February 1950 were psychogenic 
gastrointestinal reaction in acute situational maladjustment, 
acute alcoholism, laceration of the upper lip and contusion 
of the face incurred in a fight with the veteran's half-
brother, and probable fracture of the tenth right rib.  In 
April 1969, the veteran was admitted to a VA hospital after 
passing out at a private hospital.  He was hospitalized from 
April 1969 to May 1969 with diagnoses of exogenous obesity, 
acute gouty arthritis of the left foot, chronic alcoholism, 
and sinus tachycardia probably secondary to chronic 
alcoholism.  In February 1970, a massive upper 
gastrointestinal hemorrhage recurred, and the veteran died 12 
hours after admission to a VA facility.  The final diagnosis 
was cirrhosis of the liver secondary to chronic alcoholism 
and esophageal varices with massive hemorrhage secondary to 
cirrhosis of the liver.  A certificate of death states that 
the veteran died in February 1970 and that the direct cause 
of death was esophageal varices with hemorrhages due to 
antecedent causes of cirrhosis of the liver due to chronic 
alcoholism.  

The RO considered this evidence and denied the claim of 
entitlement to service connection for cause of the veteran's 
death in July 1987.  This decision became final because the 
RO notified the appellant of the decision by letter, and a 
notice of disagreement was not filed within the prescribed 
period.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
May 1999 and October 1999, over 10 years later, the appellant 
filed new applications to reopen the claim.  The March 2000 
decision denied reopening the claim for service connection 
for cause of the veteran's death, and the appellant timely 
appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since July 1987 
includes lay statements and additional post-service VA 
medical records.  The January 2001 representative's statement 
is material because it indicates that preexisting varicose 
veins were aggravated in service, manifesting as cellulitis 
and leg pains, and that 30 years of varicose veins 
contributed to the veteran's death in February 1970.  These 
additional medical records, including hospitalizations, were 
not obtained for the record.  A September 1963 VA treatment 
report, received by the RO in February 2000, is material 
because it includes a diagnosis of chronic alcoholism.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the VA has a duty to comply with new regulations 
and to assist the appellant in obtaining additional medical 
records regarding varicose veins from 1940-1970.  Therefore, 
appellate consideration of the issue of entitlement to 
service connection for the cause of the veteran's death will 
be deferred pending completion of the development requested 
in the REMAND portion of this decision.  

Although the Board decided the claim on grounds different 
from that of the RO, which denied reopening the claim, the 
appellant has not been prejudiced by the decision.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the appellant in obtaining 
additional medical records. The representative's January 2001 
statement indicates that the veteran had varicose veins from 
1940-1970 that hastened his death in February 1970.  These 
medical records, including hospitalization reports, have not 
been obtained for the record or confirmed as unavailable.  
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should ask the appellant to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for varicose veins, 
gastrointestinal disorders, esophageal 
varices with hemorrhage, cirrhosis of the 
liver, and chronic alcoholism from 1940 
to 1970.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



 

